324 F.2d 956
HOLLYWOOD BRANDS, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 20540.
United States Court of Appeals Fifth Circuit.
December 20, 1963.
Rehearing Denied January 29, 1964.

See 326 F.2d 400.
Petition for Review of an Order of the National Labor Relations Board.
Fred S. Ball, Jr., Montgomery, Ala., for petitioner.
Marcel Mallet-Prevost, Asst. Gen. Counsel, N. L. R. B., Dominick L. Manoli, Associate Gen. Counsel, N. L. R. B., Melvin Pollack, N. L. R. B., Washington, D. C., Arnold Ordman, General Counsel, Allen M. Hutter, Atty., N. L. R. B., for respondent.
Before RIVES and CAMERON, Circuit Judges, and HUNTER, District Judge.
PER CURIAM.


1
It appearing that the only issues before the Board are fact issues, and it further appearing that there was substantial evidence in the record as a whole to support the findings of the Board it is ordered that the Order of the Board shall be enforced.